 III the Matter of SOUTHPORT' PETROLEUM CODIPANY OF DELAWAREandOIL WORKERS INTERNATIONAL UNION,-LOCAL 449Case No. R-34181.-Decided February 28, 1942Jurisdiction:oil re:i,img industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; consent election lost by petitioner and con-ducted less than a year from the filing of the petitionheldnot to bar presentproceedings notwithstanding restrictive provision in agreement which Boardfinds is against public policy ; election necessary.Unit Appropriate for CollectiveBargaining:maintenance and operating ein-ployees of the Company at its Texas City refinery, excluding clerical andsupervisory employees ; agreement as to.Mr. W. E. CranfordandMr. Fine G. Bedford,of Galveston, Tex.,andMr. Lee LaFerney,of Texas City, Tex., for the Company.Mr. Foy J. HopkinsandMr. Clyde Johnson,of Texas City, Tex.,andMr. Herman Wright,of Houston, Tex., for the Union.Mr. Gilbert P. Rosenberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 21, 1941, Oil Workers International Union, Local449, herein called the Union, filed with the Regional Director forthe Sixteenth Region (Fort Worth, Texas) a petition alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Southport Petroleum Company of Delaware,'Texas City, Texas; herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On January 21, 1942, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Articles III, Section 3, of National Labor Relations Board Rules'The notice of hearing refers to the Company as Southport Petroleum Company.However, its correct name is as stated above39 N. L. R B , No. 45.257 258DECISIONSOF NATIONALLABOR RELATIONS BOARDand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional, Director to conduct it and to provide foran appropriate hearing upon due notice.On January 22, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.-'Pursuant to notice, a hearing was held on January 28,e1942, at Texas City, Texas, before Bliss Daffan, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedallparties.During the course of the hearing the Trial Examinermade several rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed.The rul-ings are hereby affirmed.The Company and the Union submittedbriefs which the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthport Petroleum Company of Delaware,, a Delaware cor-poration, operates a gasoline and oil refinery at Texas City, Texas.During the last 6 months of 1941,'the Company purchased approxi-mately 355,000 tons of raw materials for this refinery, of whichapproximately, 25 - percent was obtained from points outside theState of Texas.During the same period the Company producedat this refinery approximately 420,000 tons of gasoline and oil, ofwhich approximately 95 percent was shipped to destinations outsidethe State of Texas.H. THE ORGANIZATION INVOLVEDOil workers International-Union, Local 449, is a labororganiza-tion affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.2Notices of hearing were also served upon International Brotherhood of ElectricalWorkers;InteinationalUnion of Operating Engineers;InternationalAssociation ofMachinists,District 37; and International Hod Carriers',Building and Common LaborersUnionNone of these labor organizations appeared at the hearing SOUTHPORT PETROLEUM COMPANY OF DELAWARE259III.THE QUESTION CONCERNING,REPRESENTATIONOn about October 30, 1941, the Union, claiming to represent amajority of the Company's employees, requested the Company tobargain with it.The Company refused.3There was introduced in evidence a report prepared by the FieldExaminer showing that the Union represents a substantial numberof employees in the unit hereinafter found fo be appropriate.4We find that a question has arisen concerning the representationof employees of the Company.'IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find thatthe question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has.a close, intimate,and substantialrelation to trade, traffic,and commerceamong theseveral States andtends to lead to labordisputes burdeningand obstructing commerceand the free flow ofcommerce.V.THE APPROPRIATE UNITThe parties stipulated, and we find, that allmaintenance andoperating employeesof the Company at the Texas CityRefinery,3Pursuant to a consent election agreement dated July 30, 1941,an election was heldon August 7, 1941The Union lostThe Company,refused to bargain with the Unionand urges dismissal of the instant petition because, in the consent election agreement, theUnion agreed"to be bound by the result of the election for a period of at least one year ..."while it has been the practice of the Board to encourage consent election agreements, anditappears that this particular agreement was entered into by the parties with theknowledge of the Regional Office, the inclusion of this clause seems to have been inadvertent,since it apparently overlooked the fact that upon the happening of a certain contingencythere could be no collective bargaining for a period of a year. Such a provision flies inthe face of Section 1 of the National Labor Relations Act which declares it to be thepolicy of the United States to encourage the practice and procedure of collective bargaining,as well as Section 8(5)which makes it an unfair labor practice for an employer to refuseto bargain collectively with the majority representatives of his employees.We thereforecannot give effect to this provision.IThe Field Examiner reported that the Union,submitted 114 authorization cards, ofwhich 100 are signed by persons whose names appear on the Company's January 1, 1942,pay roll,containing approximately 156 employees in the claimed unit.A representativeof the Union testified,without contradiction,that at the time of the hearing the Unionhad 122 dues-paying members among the employees of the Company,while at the timeof the consent election the Union had been designated as bargaining representative byapproximately 100 employees of the Company,of whom only 12 were dues-paying members6SeeMatter of New York Central Iron Works,Hagerstown,MarylandandInternationalAssociation of Bridge,Structural and Ornamental Iron Workers Shopmen's Local Union##603, 37 N. L. R. B. 894;Matter,of Chrysler CorporationandInternational Union, UnitedAutomobile,AircraftctAgricultural Implement Workers of America, affiliated with theC. I.0, 37 N L R B 877;Matter of Ford ASmith,Blanche F. Smith,and William C.Shanks, Partners doing business as Smith Cabinet Manufacturing CompanyandUnitedBrotherhood of CarpentersifJoiners,Local No1699(AFL),38 N L R B 957. 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDexcluding clerical and supervisory, employees, constitute a unit ap-propriate for the purposes of collective bargaining.We further findthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of the em-ployees of the Company can best be resolved by an election by secretballot.The Union requests that the pay roll of January 16, 1942,be used to determine eligibility.However, we see no reason todepart from our usual practice in this regard.We shall accordinglydirect an election by secret ballot among all employees within theappropriate unit who were employed during the pay-roll periodlast preceding the date of this Direction of Election, subject to thelimitations and additions set forth therein.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southport Petroleum Company of Dela-ware, Texas City, Texas, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act.2.All maintenance and operating employees of the Company attheTexas City refinery, 'excluding clerical and supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY DIRECTED that, as part of the investigation orderedby the Board to ascertain representatives for the purposes of collec-tive bargaining with Southport Petroleum Company of Delaware,Texas City, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of theagent for the National Labor Relations Board and subject to ArticleIII, Section 9, of said Rules and Regulations, among all maintenance SOUTHPORT PETROLEUM COMPANY OF DELAWARE261and operating employees of the Company at the Texas City refinerywho were employed during the pay-roll period last preceding thedate of this Direction, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in theactivemilitary service or training of the United States or tempo-rarily laid off, but excluding clerical and supervisory employees andemployees who have since quit or been discharged for cause to deter-mine whether or not they desire to be represented by Oil WorkersInternational Union, Local 449, affiliated with the Congress of In-dustrial Organizations, for the purposes of collective bargaining.CITAMNrAN DMILL s took no part in the consideration of the aboveDecision and Direction of Election.